Citation Nr: 1206109	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from July 1955 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of traumatic amputation of the proximal phalanges of the middle, ring, and little fingers, and distal phalanx of the index finger with fracture of the middle phalanx (rated as 50 percent), PTSD (rated as 30 percent), diabetes mellitus type II (rated as 20 percent), and residuals of injury to the left ankle with degenerative arthritis (rated as 0 percent), for a combined evaluation of 70 percent.  

2.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the Board's favorable determination, no further discussion of VCAA compliance is needed at this time.  

TDIU

On his claim for a TDIU, the Veteran indicated that his service-connected PTSD prevents him from securing or following any substantially gainful occupation.  He also indicated that he last worked full-time, and became too disabled to work, in August 2000.  He also noted that he had completed four years of college but had no other education or training prior to or since becoming too disabled to work.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran is service-connected for residuals of traumatic amputation of the proximal phalanges of the middle, ring, and little fingers, and distal phalanx of the index finger with fracture of the middle phalanx (rated as 50 percent), PTSD (rated as 30 percent), diabetes mellitus type II (rated as 20 percent), and residuals of injury to the left ankle with degenerative arthritis (rated as 0 percent), for a combined evaluation of 70 percent.  Thus, he meets the above percentage standards of 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

The Board notes that service connection for the finger amputation and left ankle disabilities has been in effect since October 1980, service connection for diabetes since May 2007, and service connection for PTSD since June 2007.  Although not specifically asserted by the Veteran, the Board will consider whether his service-connected disabilities in concert prevent him from securing or following a substantially gainful occupation.  

The record shows that the Veteran took optional retirement from his last job, which he held for over 19 years, at the end of August 2000.  The record also shows that he was denied a position with a consulting firm due to his PTSD in March 2008.

With respect to the medical evidence of record, a July 2008 VA examination revealed symptoms of recurrent and intrusive recollections, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner indicated that there is occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  The examiner noted that the irritability has caused conflict at the workplace and that the Veteran volunteered for a veterans service organization after retirement but had to stop due to the irritability.  The examiner concluded that, based on PTSD symptoms alone, the Veteran's symptoms would not preclude employment, with more limited social interaction and less time pressure or workload.

Initially, the Board notes that there is no medical opinion on the effects of the Veteran's disabilities in concert on his ability to secure or follow a substantially gainful occupation.  Although the record shows that he was able to work for almost 20 years at one job after service, service connection was only in effect for the finger amputation and left ankle disabilities.  With the addition of PTSD, the Board finds that there would be additional occupational impairment when all of his service-connected disorders are considered in concert and in view of the Veteran's educational and vocational history.  In this regard, the record shows that his PTSD has been manifested by irritability, which has caused conflict at the workplace and prevented him from continuing his volunteer work for a veterans' service organization.  There is also evidence that his PTSD also prevented him from securing a consulting job.  Lastly, the VA examiner indicated that the Veteran would be able to work but with more limited social interaction and less time pressure or workload.

Given the above, resolving all reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities in concert prevent him from securing or following a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the appeal is granted.


ORDER

A TDIU is granted, subject to the provisions governing the award of monetary benefits. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


